On Rehearing.
In the original opinion we condemned the navigation of the Nassau for failing to round Hallett’s Point closely, if the alleged custom did not apply, and for failing to keep far enough toward the port side of the channel, If the alleged custom did apply. We also noted faults in her navigation after the Terje was or should have been sighted.
A petition for rehearing challenged especially the statement that the Nassau should have kept further to port, if she was navigating with reference to the custom. It was asserted that we had added to the custom a requirement not supported by the evidence, contrary to the established practice of navigators, and not discussed in the arguments or briefs. In order that this question might be thoroughly presented, a rehearing was granted as to the liability of the Nassau.
The evidence of the custom is not very enlightening as to how the east-bound vessel should navigate in passing Hallett’s Point. The witnesses agree that the west-bound vessel should cross over to the Astoria shore and hold back above Hallett’s Point until the east-bound vessel has passed. Whether the latter should hug the starboard side of the channel until she has cleared the Point is not mentioned by any witness except Gaptain Earl Palmer. He testified:
“Well, the custom prevails that in the strength of the tide vessels bound west would hold to Negro. Point, or Hallett’s Point. If east-bound, the vessel would stay close to Hallett’s Point.
“Q. As I understand, then, the custom is that, on the strength of a flood current, a vessel bound east may pass close to Hallett’s Point, and a vessel bound west may wait short of Hallett’s Point for her to get by; is that correct? A. With any strength of the tide, yes, sir.”
But the force of this testimony is weakened by his' answer to the next question addressed to him:
“Q. On how late a stage of the flood tide would that custom or practice prevail? A. Why, personally I would say 45 minutes of slack water.”
® If the whole of Captain Palmer’s testimony were accepted, the custom which he described did not apply at the time in question. We do not feel bound, therefore, to accept as conclusive his description of what the custom is. The custom, ais described by witnesses who testified that it did apply at the time in question, defines the duty of the westbound vessel to hold back and allow a starboard to starboard passing, but says nothing as to whether the east-bound vessel is to hug the right-hand side of the channel until Hallett’s Point is cleared. The War Department Regulations recognizing the custom are equally silent.
The custom was explained by this court in The Transfer No. 21, 248 F. 459, 461, as follows:
“It was abundantly proved that vessels going west strike over from Negro Point to the Astoria side of the channel, so as to get the benefit of the eddy in rounding Hallett’s Point, while vessels going east keep to the middle of the channel and cross over to the Ward’s Island side, coming down near Negro Point, so as not to' be carried by the tide onto Scaly Rocks. This is especially true of hawser tows. In other words, vessels meeting, going east and west, pass starboard to starboard on the flood tide at this point.”
If one purpose of the custom is, as there stated, to aid the east-bound vessel to avoid being carried by the tide onto Scaly Rocks, it is apparent that this purpose will be the better served, the farther off shore she is in rounding Hallett’s Point. Moreover, if the east-bound vessel keeps toward the port side of the channel, she will the sooner be able to see any vessel above the Point. A custom *713which, would require each vessel to hug the Astoria shore, thus bringing them upon each other suddenly at the Point, would produce conditions fraught with grave danger of collision, if either should not be under perfect control, or if they came upon one another unexpectedly, because of dereliction in exchanging signals. Consequently, we believe that the rule we announced as to the duty of the east-bound vessel to favor the left-hand side of the channel in rounding Hallett’s Point is a reasonable corollary of the custom described by the witnesses, namely, the custom of a starboard to starboard passage, the west-bound vessel having crossed to the Astoria side and being bound to hold back above tbe Point. The corollary is no more a violation of the narrow channel rule than is the custom itself. It is not contrary to the testimony concerning the custom given in this record. Courts should be slow to- lay down rules of navigation contrary to the practice of experienced navigators. We do not think we have done so in this instance. If on some other record the evidence should show that in fact the practice of east-bound vessels is to hug the Point, the reasonableness and validity of the custom so proved will still be open for decision.
Nor is our decision inconsistent with the case of The Transfer No. 8 (C. C. A.) 96 P. 353. There the tug Transfer No. 8, bound down out of the Harlem River, collided at Homs Hook with a vessel bound up the East River, which had failed to blow a bend signal. The District Court held that the latter was not required to blow a bend signal, because she did not intend to make the turn into the Harlem River, and that the Transfer No. 8 was solely at fault, because she should have kept further from the New York shore, so as to he better able to- see any up-bound vessel. In reversing the decree, this court held that the up-hound vessel was required to sound a bend signal on approaching Homs Hook, and that the Transfer No. 8 was not at fault in navigating near the shore, because she was entitled to assume that no vessel was approaching. But the Transfer No. 8 was navigating on the proper side of the channel. There was no custom that up-bound vessels should hug the New York shore below Homs Hook, and so there was no reason why down-bound vessels above the Hook should not navigate on the starboard side of the channel, on the assumption that no vessel was below. The ease cannot be thought to lay down the rule that a vessel may with impunity navigate on the wrong side of the channel, merely because no bend signal was blown by an approaching vessel. In tbe case at bar the Nassau was, for reasons already stated, on the wrong side of the channel, on the assumption that the custom obtained at that stage of the tide.
Therefore we adhere to our former opinion.